II PARRO, J.,
concurring with reasons.
I agree that because there was not a concurring majority by this court, we are unable to render judgment. However, I also note that this matter comes down to the simple and clear wording of Article I, section 17 of the Louisiana Constitution, which mandates a trial by a six-person jury for this offense, rather than a twelve-person jury. This mandate should have been followed by the trial court. Accordingly, the sentence should be vacated, the conviction set aside, and a new trial held with a six-person jury.